Citation Nr: 1224053	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-17 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran served on active duty from July 2001 to July 2004, and has reserve service in the Army National Guard of Louisiana from August 2004 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied the Veteran's claim of entitlement to service connection for PTSD.  The Board notes here that during the pendency of this appeal, the Veteran's claim was transferred from the New Orleans, Louisiana RO to the Nashville, Tennessee RO due to Hurricane Katrina. 

In January 2009, the Board remanded this case for additional development, to include a VA examination.  After the case was returned to the Board, it was again remanded in August 2010, in part to obtain clarification and additional opinion for the VA examination that was obtained as a result of the previous remand.  The file has now been returned to the Board for consideration.  


FINDINGS OF FACT

1.  Evidence has been received that tends to corroborate at least some of the Veteran's claimed stressors; moreover, a VA medical professional has found that the Veteran experienced fear in response to hostile military actions during his deployment to Iraq.

2.  The evidence as to whether or not the Veteran has a current diagnosis of PTSD as a result of the traumas in military service is in equipoise.  





CONCLUSION OF LAW

PTSD was incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  At this juncture, the Board notes that the attempt to obtain additional records from the Adult Behavioral Health Service at Blanchfield Army Hospital at Fort Campbell, Kentucky, as requested in the August 2010 remand were not successful.  However, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed PTSD as a result of traumatic experiences and stressors during his one year deployment in Iraq. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The newly amended regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's personnel records show that he was deployed to Kuwait and Iraq from February 2003 to February 2004.  His primary specialty was as a chemical operations specialist.  His awards and decorations include the Global War on Terrorism Expeditionary Medal; the Global War on Terrorism Service Medal; the National Defense Service Medal; the Army Service Ribbon; and the Overseas Service Bar.  

A review of the Veteran's service treatment records shows that his March 2001 entrance examination found that the psychiatric examination was normal.  He denied all relevant symptoms on a Report of Medical History obtained at this time.  

The Veteran was afforded a post deployment health assessment in January 2004.  He answered "yes" to having seen enemy dead during his deployment, but denied having seen American dead.  He answered "no" to having engaged in direct combat where he discharged his weapon and in feeling in great danger of being killed.  The Veteran answered "some" when asked about feelings of little interest or pleasure in things, feeling down or depressed, and thoughts that he would be better off dead or hurting himself.  He also reported having family conflicts and thoughts of losing control.  The Veteran denied having any experience so frightening, horrible, or upsetting that, in the past month, he had nightmares, was constantly on guard, felt numb or detached, or tried hard not to think of the event.  

A February 2004 treatment note from the Adult Behavioral Health Service at Fort Campbell, Kentucky, states that the Veteran had been administered a standard mental health examination, and that he would be followed in active therapy.  As previously noted, no other records pertaining to this therapy were able to be obtained.  

Post-service medical records show that the Veteran has received psychiatric treatment, and that he was diagnosed with PTSD in as early as March 2005. 

Upon VA examination for PTSD in March 2005, the examiner indicated that the claims folder had been reviewed, and the key service treatment records were noted.  He did not recall having any mental health treatment in service.  He currently reported an inability to sleep.  The Veteran reported being sexually abused on one occasion by an adult friend as a child.  He reported his military stressors as the following: serving on the guard tower and experiencing mortar rounds within 100 yards of his post and his dining hall; being left defenseless, without ammunition, during the first two months of deployment; witnessing an enemy with an arm blown off by mortar fire and another enemy with his head blown off by 50-caliber fire; personally firing a mortar that blew up a truck; experiencing an ambush in Karbala; and experiencing a mortar attack in a warehouse immediately subsequent to his departure. 

The examiner stated that the overall level of stress exposure had been moderate.  He added that the Veteran's stress reactions had included intense fear, helplessness, and horror.  It was noted that PTSD related anxiety, avoidance, and arousal onset within six months and the duration had been for more than three months, with disturbed sleep and nightmares.  The Veteran was noted to have experienced a post service trauma when he was in a truck that flipped.  Following the mental status examination, the examiner stated that the Veteran did have both a life threatening event and a horrific personal reaction threshold.  He met the DSM IV threshold stressor criterion.  The diagnoses were dysthymic disorder, early onset; and PTSD, chronic, childhood and military.  The examiner opined that it was more likely than not that the Veteran's observed symptoms were the result of both traumatic events experienced growing up which were aggravated further by his active duty military experience.  

In a statement dated in July 2005, the Veteran reported that his unit was ambushed in Karbala, Iraq.  The Veteran also reported that his unit, Bravo Company 3-S02INF, 101 ABN (AASLT), was attacked by automatic fire, mortar fire, improvised explosive devices, and rocket-propelled grenades while in Al Kifl, Al Nagif, Baghdad, Karbala, and Mosul, Iraq. 

VA treatment records dating from November 2005 to July 2009 show that the Veteran has been receiving ongoing treatment from a VA social worker with a Masters in Psychology for what has been diagnosed as a dysthymic disorder and either PTSD or rule out PTSD.  These diagnoses have also been reached by various clinical psychologists who have examiner the Veteran during this period.  Other diagnoses included in these treatment records include a depressive disorder and a pain disorder.  In addition, the record includes multiple references to malingering, including a July 2009 diagnosis of malingering by a VA psychiatrist.  

Material received from the U.S. Army and Joint Services Records Research Center (JSRRC) in June 2009 tended to verify at least some of the Veteran's reported stressors, to include exposure to enemy fire in Karbala.  

The Veteran was afforded another VA examination by a clinical psychologist in July 2009.  The claims folder was reviewed by the examiner, including the Veteran's medical records and personnel records.  The diagnoses of dysthymic disorder and PTSD at the March 2005 VA examination were noted, as were the subsequent diagnoses that included malingering.  In his social history, the Veteran denied having any childhood trauma.  In his military history, the Veteran reported seeing Americans shot and killed and indicated he was in a situation where he was under fire and ran out of ammunition.  The Veteran denied having any post service traumas.  He appeared for the hearing in wheelchair due to his orthopedic problems.  After an interview and examination, the examiner found that the Veteran did not fit the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran had consistently been assessed to have malingering symptoms of emotional distress associated with PTSD.  The Veteran had been so inconsistent in his report of symptoms that the examiner could not make a diagnosis of PTSD even though the Veteran claimed some signs and symptoms of that condition.  The diagnosis was a psychotic disorder, not otherwise specified.  The examiner explained that the Veteran did not fit the criteria for a diagnosis of PTSD or for any other mental disorder which could be connected to military service.  

VA treatment records reflect that the Veteran underwent a series of at least 11 visits with a clinical psychologist in 2010.  A diagnosis was not provided after any of these visits.  

The August 2010 remand requested that the July 2009 examiner provide an addendum to his examination, to include an opinion as to whether or not the diagnosis of a psychotic disorder was related to active service.  In September 2010, the July 2009 examiner stated that a careful reading of his original report shows that the questions raised were already answered.  He added that it continued to be his opinion that the Veteran did not have a mental condition linked to military service.  

After careful consideration, the Board finds that the evidence pertaining to the Veteran's claim for service connection for PTSD is in relative equipoise, and that therefore service connection is warranted.  

First, the Board notes that the Veteran's disabilities have been assigned multiple diagnoses, and the possibility of malingering has also been raised.  However, the initial VA examination conducted in March 2005 reached a diagnosis of PTSD, and the Veteran received over five years of treatment from a VA social worker who continued to use this diagnosis.  Other VA psychologists have also diagnosed PTSD.  The Board recognizes that the treatment records show the July 2009 VA psychiatrist found the Veteran to be malingering, and that the July 2009 VA examiner found that the Veteran did not meet the criteria for PTSD.  However, given that the Veteran has and continues to have a working diagnosis of PTSD from VA medical personnel, the Board finds that the evidence as to whether or not the Veteran has a diagnosis of this disability is in relative equipoise, and the benefit of the doubt must be afforded the Veteran in this matter.  The Board concludes that the Veteran has a diagnosis of PTSD.  

The Veteran's diagnosis of PTSD must still be related to active service by competent medical authority in order for service connection to be established.  The Veteran supplied a list of stressors in support of his claim, and evidence that tends to show these events occurred has been received from the JSRRC.  However, under the regulation that came into effect in July 2010, the requirement for corroborating evidence of the Veteran's claimed in-service stressor is eliminated if it is related to the Veteran's "fear of hostile military or terrorist activity."  The March 2005 VA examiner found that the Veteran's experiences in Iraq resulted in intense fear, helplessness, and horror.  This is sufficient to meet the current requirements of 38 C.F.R. § 3.303(f)(3).  This examiner diagnosed PTSD due to childhood and military traumas.  The Board concludes that the Veteran's current diagnosis of PTSD is at least in part the result of his experiences in Iraq, and service connection is warranted.  

In reaching this decision, the Board has considered whether or not service connection is warranted for the other diagnoses that have been assigned to the Veteran's disability, including a dysthymic disorder, depression, pain disorder, and a psychotic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the Board notes that the service treatment records are negative for treatment of any of these disabilities.  While the attempt to obtain additional records from Fort Campbell was not successful, the Veteran stated in September 2010 VA treatment records that he did not recall receiving any psychiatric care during service.  Finally, the September 2009 VA examiner has opined that the Veteran does not have any psychiatric disability as a result of active service.  Therefore, service connection for psychiatric disabilities other than PTSD is not established.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


